  Case 1:20-cv-00422-LPS Document 8 Filed 04/17/20 Page 1 of 2 PageID #: 91




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SONOHM LICENSING LLC,
                                                    C.A. No. 20-cv-00422-LPS
                      Plaintiff,
   v.                                               JURY TRIAL DEMANDED

CONTEC AMERICAS INC.,                               PATENT CASE

                      Defendant.

                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Plaintiff Sonohm Licensing LLC hereby files this voluntary Notice of Dismissal

Without Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule

41(a)(1), an action may be dismissed by the plaintiff without order of court by filing a notice of

dismissal at any time before service by the adverse party of an answer or a motion for

summary judgment.      Accordingly, Sonohm Licensing LLC voluntarily dismisses this action

against Defendant without prejudice pursuant to Rule 41(a)(1).




April 17, 2020                                  CHONG LAW FIRM, P.A.

OF COUNSEL:                                      /s/ Jimmy Chong
                                                Jimmy Chong (#4839)
                                                2961 Centerville Road, Suite 350
David R. Bennett                                Wilmington, DE 19808
Direction IP Law                                Telephone: (302) 999-9480
P.O. Box 14184                                  Facsimile: (877) 796-4627
Chicago, IL 60614-0184                          Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                        Attorneys for Plaintiff Sonohm Licensing LLC


SO ORDERED this ______ day of April, 2020.


                                                       _________________________________
                                                       United States District Judge


                                                1
  Case 1:20-cv-00422-LPS Document 8 Filed 04/17/20 Page 2 of 2 PageID #: 92




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 17, 2020, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.

                                            /s/ Jimmy Chong
                                            Jimmy Chong (#4839)




                                               2
